                    Case 19-40005     Doc 1    Filed 01/01/19              Entered 01/01/19 08:22:33   Desc Main Document                Page 1 of 60




 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 EASTERN DISTRICT OF TEXAS

 Case number (if known):                                        Chapter you are filing under:
                                                                          Chapter 7
                                                                          Chapter 11
                                                                          Chapter 12
                                                                                                                                      Check if this is an
                                                                          Chapter 13
                                                                                                                                      amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                    12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                         About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                         Adam
     government-issued picture
                                         First Name                                                      First Name
     identification (for example,
     your driver's license or            Thomas
     passport).                          Middle Name                                                     Middle Name

                                         Finkelstein
     Bring your picture                  Last Name                                                       Last Name
     identification to your meeting
     with the trustee.                   Suffix (Sr., Jr., II, III)                                      Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8             First Name                                                      First Name
     years
                                         Middle Name                                                     Middle Name
     Include your married or
     maiden names.
                                         Last Name                                                       Last Name


3.   Only the last 4 digits of
     your Social Security                xxx – xx –                   4        7       7      4          xxx – xx –
     number or federal                   OR                                                              OR
     Individual Taxpayer
     Identification number               9xx – xx –                                                      9xx – xx –
     (ITIN)




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 1
                    Case 19-40005   Doc 1     Filed 01/01/19     Entered 01/01/19 08:22:33        Desc Main Document           Page 2 of 60




Debtor 1     Adam Thomas Finkelstein                                                            Case number (if known)

                                       About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                        I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers            Veritasity Consulting Group LLC
     (EIN) you have used in            Business name                                                Business name
     the last 8 years
                                       Business name                                                Business name
     Include trade names and
     doing business as names
                                       Business name                                                Business name

                                                    –                                                           –
                                       EIN                                                          EIN

                                                    –                                                           –
                                       EIN                                                          EIN
5.   Where you live                                                                                 If Debtor 2 lives at a different address:

                                       9201 Warren Pkwy
                                       Number       Street                                          Number      Street

                                       Apt 200




                                       Frisco                          TX       75035
                                       City                            State    ZIP Code            City                           State    ZIP Code

                                       Collin
                                       County                                                       County

                                       If your mailing address is different from                    If Debtor 2's mailing address is different
                                       the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                       court will send any notices to you at this                   will send any notices to you at this mailing
                                       mailing address.                                             address.



                                       Number       Street                                          Number      Street


                                       P.O. Box                                                     P.O. Box


                                       City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing              Check one:                                                   Check one:
     this district to file for
     bankruptcy                                Over the last 180 days before filing this                   Over the last 180 days before filing this
                                               petition, I have lived in this district longer              petition, I have lived in this district longer
                                               than in any other district.                                 than in any other district.

                                               I have another reason. Explain.                             I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the               Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you              for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                    Chapter 7

                                              Chapter 11

                                              Chapter 12

                                              Chapter 13



Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
                    Case 19-40005   Doc 1    Filed 01/01/19   Entered 01/01/19 08:22:33      Desc Main Document        Page 3 of 60




Debtor 1     Adam Thomas Finkelstein                                                      Case number (if known)

8.   How you will pay the fee               I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                            court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                            pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                            behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                            I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                            Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                            I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                            By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                            than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                            fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                            Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for                     No
     bankruptcy within the
     last 8 years?                          Yes.

                                      District                                                When                    Case number
                                                                                                     MM / DD / YYYY
                                      District                                                When                    Case number
                                                                                                     MM / DD / YYYY

                                      District                                                When                    Case number
                                                                                                     MM / DD / YYYY

10. Are any bankruptcy                      No
    cases pending or being
    filed by a spouse who is                Yes.
    not filing this case with
                                      Debtor                                                              Relationship to you
    you, or by a business
    partner, or by an                 District                                                When                    Case number,
    affiliate?                                                                                       MM / DD / YYYY   if known


                                      Debtor                                                              Relationship to you

                                      District                                                When                    Case number,
                                                                                                     MM / DD / YYYY   if known

11. Do you rent your                        No.    Go to line 12.
    residence?                              Yes. Has your landlord obtained an eviction judgment against you?

                                                        No. Go to line 12.
                                                        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                        and file it as part of this bankruptcy petition.




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
                    Case 19-40005    Doc 1    Filed 01/01/19     Entered 01/01/19 08:22:33      Desc Main Document    Page 4 of 60




Debtor 1     Adam Thomas Finkelstein                                                         Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor                No. Go to Part 4.
    of any full- or part-time                Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                   Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as                  Number      Street
    a corporation, partnership, or
    LLC.

    If you have more than one                      City                                                     State         ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                   Check the appropriate box to describe your business:
    to this petition.
                                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                          None of the above

13. Are you filing under               If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                  can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business           or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                             No.   I am not filing under Chapter 11.

                                             No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                   the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                    Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                  Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                   No
    property that poses or is                Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                        If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or                 Where is the property?
    a building that needs urgent                                              Number   Street
    repairs?



                                                                              City                                    State          ZIP Code




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
                    Case 19-40005   Doc 1   Filed 01/01/19    Entered 01/01/19 08:22:33     Desc Main Document        Page 5 of 60




Debtor 1     Adam Thomas Finkelstein                                                      Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                           You must check one:
    have received a           I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I                counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a              filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                    certificate of completion.
                               Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.             plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I                counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have             filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                  a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,       Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment           you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                 plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                  I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                     services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                  unable to obtain those services during the 7
                               days after I made my request, and exigent                     days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                        circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                    waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                   To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what          requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you              efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                 were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                    bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                               required you to file this case.

                               Your case may be dismissed if the court is                    Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a            dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                     briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must         If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.       still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,         You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                     along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case             developed, if any. If you do not do so, your case
                               may be dismissed.                                             may be dismissed.

                               Any extension of the 30-day deadline is granted only          Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.             for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                 I am not required to receive a briefing about
                               credit counseling because of:                                 credit counseling because of:
                                    Incapacity.   I have a mental illness or a mental            Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                      deficiency that makes me
                                                  incapable of realizing or making                              incapable of realizing or making
                                                  rational decisions about finances.                            rational decisions about finances.
                                    Disability.   My physical disability causes me               Disability.    My physical disability causes me
                                                  to be unable to participate in a                              to be unable to participate in a
                                                  briefing in person, by phone, or                              briefing in person, by phone, or
                                                  through the internet, even after I                            through the internet, even after I
                                                  reasonably tried to do so.                                    reasonably tried to do so.
                                    Active duty. I am currently on active military               Active duty. I am currently on active military
                                                 duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a              If you believe you are not required to receive a
                               briefing about credit counseling, you must file a             briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.        motion for waiver of credit counseling with the court.


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
                    Case 19-40005   Doc 1     Filed 01/01/19   Entered 01/01/19 08:22:33     Desc Main Document       Page 6 of 60




Debtor 1     Adam Thomas Finkelstein                                                       Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you         16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                     as "incurred by an individual primarily for a personal, family, or household purpose."
                                                    No. Go to line 16b.
                                                    Yes. Go to line 17.

                                      16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.
                                                   No. Go to line 16c.
                                                   Yes. Go to line 17.

                                      16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                               No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after               Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                        administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                             No
    are paid that funds will be
                                                        Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                    1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                    50-99                            5,001-10,000                       50,001-100,000
    owe?                                     100-199                          10,001-25,000                      More than 100,000
                                             200-999

19. How much do you                          $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to                  $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                                $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                          $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to             $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                      $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
                    Case 19-40005   Doc 1   Filed 01/01/19    Entered 01/01/19 08:22:33      Desc Main Document         Page 7 of 60




Debtor 1     Adam Thomas Finkelstein                                                       Case number (if known)


 Part 7:      Sign Below
For you                               I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                      and correct.

                                      If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                      or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                      proceed under Chapter 7.

                                      If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                      fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                      I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                      I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                      connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                      or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                      X /s/ Adam Thomas Finkelstein                               X
                                         Adam Thomas Finkelstein, Debtor 1                            Signature of Debtor 2

                                         Executed on 01/01/2019                                       Executed on
                                                     MM / DD / YYYY                                                 MM / DD / YYYY




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
                    Case 19-40005   Doc 1   Filed 01/01/19    Entered 01/01/19 08:22:33     Desc Main Document         Page 8 of 60




Debtor 1     Adam Thomas Finkelstein                                                      Case number (if known)

For your attorney, if you are         I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one                    eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                      relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by         the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need          certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.                    is incorrect.



                                      X /s/ Mark S Rubin / Kelli L Johnson                                  Date 01/01/2019
                                         Signature of Attorney for Debtor                                        MM / DD / YYYY


                                         Mark S Rubin / Kelli L Johnson
                                         Printed name
                                         Rubin & Associates PC
                                         Firm Name
                                         13601 Preston Rd
                                         Number          Street
                                         Suite 500E




                                         Dallas                                                     TX              75240
                                         City                                                       State           ZIP Code


                                         Contact phone (214) 760-7777                     Email address


                                         17361550/24053317
                                         Bar number                                                 State




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
                         Case 19-40005            Doc 1       Filed 01/01/19         Entered 01/01/19 08:22:33                Desc Main Document                  Page 9 of 60



B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                              EASTERN DISTRICT OF TEXAS
                                                                  SHERMAN DIVISION
In re Adam Thomas Finkelstein                                                                                                       Case No.

                                                                                                                                    Chapter            13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                 $4,000.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                   $900.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                 $3,100.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
               Case 19-40005    Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33   Desc Main Document   Page 10 of 60



B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   01/01/2019                            /s/ Mark S Rubin / Kelli L Johnson
                      Date                               Mark S Rubin / Kelli L Johnson             Bar No. 17361550/24053317
                                                         Rubin & Associates PC
                                                         13601 Preston Rd
                                                         Suite 500E
                                                         Dallas TX 75240
                                                         Phone: (214) 760-7777 / Fax: (214) 760-9100
                   Case 19-40005        Doc 1     Filed 01/01/19     Entered 01/01/19 08:22:33         Desc Main Document            Page 11 of 60




 Fill in this information to identify your case and this filing:
 Debtor 1             Adam                      Thomas                  Finkelstein
                      First Name                Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name                 Middle Name             Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                                  Check if this is an
 (if known)
                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
          No. Go to Part 2.
          Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.............................................................                     $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         No
         Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Toyota                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Tundra
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2012                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 128,000                                At least one of the debtors and another            $14,200.00                               $14,200.00
Other information:
2012 Toyota Tundra (approx. 128,000                         Check if this is community property
miles)                                                      (see instructions)

3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Ford                         Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Explorer
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2015
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 40,000                                 At least one of the debtors and another            $23,875.00                               $23,875.00
Other information:
2015 Ford Explorer (approx. 40,000                          Check if this is community property
miles)                                                      (see instructions)




Official Form 106A/B                                                 Schedule A/B: Property                                                                  page 1
                    Case 19-40005       Doc 1    Filed 01/01/19      Entered 01/01/19 08:22:33         Desc Main Document            Page 12 of 60




Debtor 1         Adam Thomas Finkelstein                                                             Case number (if known)


3.3.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Honda                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     Civic
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2014
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 65,000                                 At least one of the debtors and another            $12,700.00                            $12,700.00
Other information:
2014 Honda Civic (approx. 65,000                            Check if this is community property
miles) (estranged pays)                                     (see instructions)

3.4.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Indian                      Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     Dark Horse
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2016                                                                     entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 900                                    At least one of the debtors and another            $16,000.00                            $16,000.00
Other information:
2016 Indian Dark Horse (approx. 900                         Check if this is community property
miles)                                                      (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................             $66,775.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,280.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                $650.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............
                               books, pictures                                                                                                          $300.00

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
                        Case 19-40005                Doc 1        Filed 01/01/19             Entered 01/01/19 08:22:33                     Desc Main Document                      Page 13 of 60




Debtor 1          Adam Thomas Finkelstein                                                                                               Case number (if known)

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............
                                pistol                                                                                                                                                                            $400.00

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                mens clothing                                                                                                                                                                  $1,000.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                watch, ring                                                                                                                                                                       $300.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............

14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                          $3,930.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                    Institution name:

             17.1.        Checking account:                      Chase 0285 Checking account                                                                                                                      $100.00
             17.2.        Checking account:                      Chase 2763 Checking account                                                                                                                           $25.00
             17.3.        Checking account:                      Bank of America 3846 Checking account                                                                                                         $4,700.00
             17.4.        Savings account:                       Chase 1088 Savings account                                                                                                                            $25.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:



Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                     page 3
                      Case 19-40005             Doc 1     Filed 01/01/19   Entered 01/01/19 08:22:33    Desc Main Document      Page 14 of 60




Debtor 1         Adam Thomas Finkelstein                                                               Case number (if known)

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                      % of ownership:

                                               Veritasity Consulting Group LLC
                                               (assets: $0; liabilities: $0)                                            100%                      $0.00
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                       Schedule A/B: Property                                                 page 4
                      Case 19-40005           Doc 1       Filed 01/01/19        Entered 01/01/19 08:22:33              Desc Main Document                Page 15 of 60




Debtor 1         Adam Thomas Finkelstein                                                                             Case number (if known)

Money or property owed to you?                                                                                                                                   Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

            No
            Yes. Give specific information                                                                                                            Federal:
            about them, including whether
            you already filed the returns                                                                                                             State:
            and the tax years.....................................
                                                                                                                                                      Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
            No
            Yes. Give specific information                                                                                            Alimony:

                                                                                                                                      Maintenance:

                                                                                                                                      Support:

                                                                                                                                      Divorce settlement:

                                                                                                                                      Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
            No
            Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
            Yes. Name the insurance
            company of each policy
            and list its value................     Company name:                                                Beneficiary:                                Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............

35. Any financial assets you did not already list

            No
            Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................     $4,850.00



Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 5
                      Case 19-40005           Doc 1      Filed 01/01/19         Entered 01/01/19 08:22:33              Desc Main Document                Page 16 of 60




Debtor 1         Adam Thomas Finkelstein                                                                             Case number (if known)


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
                       Case 19-40005            Doc 1    Filed 01/01/19         Entered 01/01/19 08:22:33              Desc Main Document                Page 17 of 60




Debtor 1          Adam Thomas Finkelstein                                                                            Case number (if known)

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................

48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................

50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                            $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
                        Case 19-40005             Doc 1       Filed 01/01/19          Entered 01/01/19 08:22:33                 Desc Main Document                  Page 18 of 60




Debtor 1           Adam Thomas Finkelstein                                                                                    Case number (if known)


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................            $0.00

56. Part 2: Total vehicles, line 5                                                                                  $66,775.00

57. Part 3: Total personal and household items, line 15                                                               $3,930.00

58. Part 4: Total financial assets, line 36                                                                           $4,850.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $75,555.00              property total                 +          $75,555.00



63. Total of all property on Schedule A/B.                                                                                                                                                    $75,555.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                    page 8
                 Case 19-40005   Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33    Desc Main Document      Page 19 of 60




Debtor 1      Adam Thomas Finkelstein                                                 Case number (if known)


6.   Household goods and furnishings (details):

     dishes, cookware, mixer, bed                                                                                              $480.00

     washer, dryer                                                                                                             $300.00

     tools                                                                                                                     $500.00

7.   Electronics (details):

     laptop                                                                                                                    $500.00

     record player, echo                                                                                                       $150.00




Official Form 106A/B                                      Schedule A/B: Property                                                  page 9
                     Case 19-40005   Doc 1     Filed 01/01/19     Entered 01/01/19 08:22:33     Desc Main Document        Page 20 of 60




 Fill in this information to identify your case:
 Debtor 1              Adam                  Thomas                 Finkelstein
                       First Name            Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS
                                                                                                                        Check if this is an
 Case number                                                                                                            amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                  04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?                Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on              Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                      the portion you      exemption you claim
                                                           own
                                                           Copy the value from Check only one box for
                                                           Schedule A/B        each exemption


Brief description:                                            $14,200.00                  $3,775.00          11 U.S.C. § 522(d)(2)
2012 Toyota Tundra (approx. 128,000                                                  100% of fair market
miles)                                                                               value, up to any
(1st exemption claimed for this asset)                                               applicable statutory
Line from Schedule A/B: 3.1                                                          limit

Brief description:                                            $14,200.00                 $10,425.00          11 U.S.C. § 522(d)(5)
2012 Toyota Tundra (approx. 128,000                                                  100% of fair market
miles)                                                                               value, up to any
(2nd exemption claimed for this asset)                                               applicable statutory
Line from Schedule A/B: 3.1                                                          limit




3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                                 Schedule C: The Property You Claim as Exempt                                               page 1
                     Case 19-40005   Doc 1   Filed 01/01/19    Entered 01/01/19 08:22:33    Desc Main Document      Page 21 of 60




Debtor 1      Adam Thomas Finkelstein                                                      Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on         Current value of      Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                 the portion you       exemption you claim
                                                      own
                                                      Copy the value from Check only one box for
                                                      Schedule A/B        each exemption

Brief description:                                       $23,875.00                   $975.00           11 U.S.C. § 522(d)(5)
2015 Ford Explorer (approx. 40,000 miles)                                       100% of fair market
                                                                                value, up to any
Line from Schedule A/B:       3.2
                                                                                applicable statutory
                                                                                limit

Brief description:                                       $12,700.00                  $1,700.00          11 U.S.C. § 522(d)(5)
2014 Honda Civic (approx. 65,000 miles)                                         100% of fair market
(estranged pays)                                                                value, up to any
Line from Schedule A/B: 3.3                                                     applicable statutory
                                                                                limit

Brief description:                                            $480.00                 $480.00           11 U.S.C. § 522(d)(3)
dishes, cookware, mixer, bed                                                    100% of fair market
(1st exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 6                                                       applicable statutory
                                                                                limit

Brief description:                                            $480.00                  $0.00            11 U.S.C. § 522(d)(5)
dishes, cookware, mixer, bed                                                    100% of fair market
(2nd exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 6                                                       applicable statutory
                                                                                limit

Brief description:                                            $300.00                 $300.00           11 U.S.C. § 522(d)(3)
washer, dryer                                                                   100% of fair market
(1st exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 6                                                       applicable statutory
                                                                                limit

Brief description:                                            $300.00                  $0.00            11 U.S.C. § 522(d)(5)
washer, dryer                                                                   100% of fair market
(2nd exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 6                                                       applicable statutory
                                                                                limit

Brief description:                                            $500.00                 $500.00           11 U.S.C. § 522(d)(3)
tools                                                                           100% of fair market
(1st exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 6                                                       applicable statutory
                                                                                limit

Brief description:                                            $500.00                  $0.00            11 U.S.C. § 522(d)(5)
tools                                                                           100% of fair market
(2nd exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 6                                                       applicable statutory
                                                                                limit

Brief description:                                            $500.00                 $500.00           11 U.S.C. § 522(d)(3)
laptop                                                                          100% of fair market
(1st exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 7                                                       applicable statutory
                                                                                limit




Official Form 106C                               Schedule C: The Property You Claim as Exempt                                            page 2
                     Case 19-40005   Doc 1   Filed 01/01/19    Entered 01/01/19 08:22:33    Desc Main Document      Page 22 of 60




Debtor 1      Adam Thomas Finkelstein                                                      Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on         Current value of      Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                 the portion you       exemption you claim
                                                      own
                                                      Copy the value from Check only one box for
                                                      Schedule A/B        each exemption

Brief description:                                            $500.00                  $0.00            11 U.S.C. § 522(d)(5)
laptop                                                                          100% of fair market
(2nd exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 7                                                       applicable statutory
                                                                                limit

Brief description:                                            $150.00                 $150.00           11 U.S.C. § 522(d)(3)
record player, echo                                                             100% of fair market
(1st exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 7                                                       applicable statutory
                                                                                limit

Brief description:                                            $150.00                  $0.00            11 U.S.C. § 522(d)(5)
record player, echo                                                             100% of fair market
(2nd exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 7                                                       applicable statutory
                                                                                limit

Brief description:                                            $300.00                 $300.00           11 U.S.C. § 522(d)(3)
books, pictures                                                                 100% of fair market
(1st exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 8                                                       applicable statutory
                                                                                limit

Brief description:                                            $300.00                  $0.00            11 U.S.C. § 522(d)(5)
books, pictures                                                                 100% of fair market
(2nd exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 8                                                       applicable statutory
                                                                                limit

Brief description:                                            $400.00                 $400.00           11 U.S.C. § 522(d)(3)
pistol                                                                          100% of fair market
(1st exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 10                                                      applicable statutory
                                                                                limit

Brief description:                                            $400.00                  $0.00            11 U.S.C. § 522(d)(5)
pistol                                                                          100% of fair market
(2nd exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 10                                                      applicable statutory
                                                                                limit

Brief description:                                        $1,000.00                  $1,000.00          11 U.S.C. § 522(d)(3)
mens clothing                                                                   100% of fair market
(1st exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 11                                                      applicable statutory
                                                                                limit

Brief description:                                        $1,000.00                    $0.00            11 U.S.C. § 522(d)(5)
mens clothing                                                                   100% of fair market
(2nd exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 11                                                      applicable statutory
                                                                                limit




Official Form 106C                               Schedule C: The Property You Claim as Exempt                                            page 3
                     Case 19-40005   Doc 1   Filed 01/01/19    Entered 01/01/19 08:22:33    Desc Main Document      Page 23 of 60




Debtor 1      Adam Thomas Finkelstein                                                      Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on         Current value of      Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                 the portion you       exemption you claim
                                                      own
                                                      Copy the value from Check only one box for
                                                      Schedule A/B        each exemption

Brief description:                                            $300.00                 $300.00           11 U.S.C. § 522(d)(4)
watch, ring                                                                     100% of fair market
(1st exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 12                                                      applicable statutory
                                                                                limit

Brief description:                                            $300.00                  $0.00            11 U.S.C. § 522(d)(5)
watch, ring                                                                     100% of fair market
(2nd exemption claimed for this asset)                                          value, up to any
Line from Schedule A/B: 12                                                      applicable statutory
                                                                                limit

Brief description:                                            $100.00                  $0.00            11 U.S.C. § 522(d)(5)
Chase 0285 Checking account                                                     100% of fair market
                                                                                value, up to any
Line from Schedule A/B:      17.1
                                                                                applicable statutory
                                                                                limit

Brief description:                                            $25.00                   $0.00            11 U.S.C. § 522(d)(5)
Chase 2763 Checking account                                                     100% of fair market
                                                                                value, up to any
Line from Schedule A/B:      17.2
                                                                                applicable statutory
                                                                                limit

Brief description:                                            $25.00                   $0.00            11 U.S.C. § 522(d)(5)
Chase 1088 Savings account                                                      100% of fair market
                                                                                value, up to any
Line from Schedule A/B:      17.4
                                                                                applicable statutory
                                                                                limit

Brief description:                                        $4,700.00                    $0.00            11 U.S.C. § 522(d)(5)
Bank of America 3846 Checking account                                           100% of fair market
                                                                                value, up to any
Line from Schedule A/B:      17.3
                                                                                applicable statutory
                                                                                limit

Brief description:                                             $0.00                   $0.00            11 U.S.C. § 522(d)(5)
Veritasity Consulting Group LLC                                                 100% of fair market
(assets: $0; liabilities: $0)                                                   value, up to any
Line from Schedule A/B:    19                                                   applicable statutory
                                                                                limit




Official Form 106C                               Schedule C: The Property You Claim as Exempt                                            page 4
                    Case 19-40005       Doc 1     Filed 01/01/19   Entered 01/01/19 08:22:33   Desc Main Document       Page 24 of 60



                                                 UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF TEXAS
                                                         SHERMAN DIVISION
  IN RE: Adam Thomas Finkelstein                                                                 CASE NO

                                                                                                 CHAPTER        13

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                          Scheme Selected: Federal
                                                                Gross                 Total             Total          Total Amount     Total Amount
No.     Category                                        Property Value        Encumbrances             Equity                Exempt      Non-Exempt


1.      Real property                                          $0.00                  $0.00            $0.00                  $0.00           $0.00

3.      Motor vehicles (cars, etc.)                       $50,775.00             $32,900.00       $17,875.00            $16,875.00        $1,000.00

4.      Water/Aircraft, Motor Homes,                           $0.00                  $0.00            $0.00                  $0.00           $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $1,280.00                  $0.00        $1,280.00              $1,280.00           $0.00

7.      Electronics                                          $650.00                  $0.00          $650.00               $650.00            $0.00

8.      Collectibles of value                                $300.00                  $0.00          $300.00               $300.00            $0.00

9.      Equipment for sports and hobbies                       $0.00                  $0.00            $0.00                  $0.00           $0.00

10.     Firearms                                             $400.00                  $0.00          $400.00               $400.00            $0.00

11.     Clothes                                            $1,000.00                  $0.00        $1,000.00              $1,000.00           $0.00

12.     Jewelry                                              $300.00                  $0.00          $300.00               $300.00            $0.00

13.     Non-farm animals                                       $0.00                  $0.00            $0.00                  $0.00           $0.00

14.     Unlisted pers. and household items-                    $0.00                  $0.00            $0.00                  $0.00           $0.00
        incl. health aids

16.     Cash                                                   $0.00                  $0.00            $0.00                  $0.00           $0.00

17.     Deposits of money                                  $4,850.00                  $0.00        $4,850.00                  $0.00       $4,850.00

18.     Bonds, mutual funds or publicly                        $0.00                  $0.00            $0.00                  $0.00           $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00                  $0.00            $0.00                  $0.00           $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00                  $0.00            $0.00                  $0.00           $0.00
        instruments

21.     Retirement or pension accounts                         $0.00                  $0.00            $0.00                  $0.00           $0.00

22.     Security deposits and prepayments                      $0.00                  $0.00            $0.00                  $0.00           $0.00

23.     Annuities                                              $0.00                  $0.00            $0.00                  $0.00           $0.00

24.     Interests in an education IRA                          $0.00                  $0.00            $0.00                  $0.00           $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00                  $0.00            $0.00                  $0.00           $0.00

26.     Patents, copyrights, and other                         $0.00                  $0.00            $0.00                  $0.00           $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00                  $0.00            $0.00                  $0.00           $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00                  $0.00            $0.00                  $0.00           $0.00
                    Case 19-40005      Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33   Desc Main Document       Page 25 of 60



                                               UNITED STATES BANKRUPTCY COURT
                                                   EASTERN DISTRICT OF TEXAS
                                                       SHERMAN DIVISION
  IN RE: Adam Thomas Finkelstein                                                              CASE NO

                                                                                              CHAPTER        13

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                       Scheme Selected: Federal
                                                            Gross                  Total             Total          Total Amount     Total Amount
No.     Category                                    Property Value         Encumbrances             Equity                Exempt      Non-Exempt


29.     Family support                                      $0.00                   $0.00           $0.00                  $0.00           $0.00

30.     Other amounts someone owes you                      $0.00                   $0.00           $0.00                  $0.00           $0.00

31.     Interests in insurance policies                     $0.00                   $0.00           $0.00                  $0.00           $0.00

32.     Any int. in prop. due you from                      $0.00                   $0.00           $0.00                  $0.00           $0.00
        someone who has died

33.     Claims vs. third parties, even                      $0.00                   $0.00           $0.00                  $0.00           $0.00
        if no demand

34.     Other contin. and unliq. claims                     $0.00                   $0.00           $0.00                  $0.00           $0.00
        of every nature

35.     Any financial assets you did                        $0.00                   $0.00           $0.00                  $0.00           $0.00
        not already list

38.     Accounts rec. or commissions you                    $0.00                   $0.00           $0.00                  $0.00           $0.00
        already earned

39.     Office equipment, furnishings,                      $0.00                   $0.00           $0.00                  $0.00           $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                  $0.00                   $0.00           $0.00                  $0.00           $0.00
        tools of trade

41.     Inventory                                           $0.00                   $0.00           $0.00                  $0.00           $0.00

42.     Interests in partnerships or                        $0.00                   $0.00           $0.00                  $0.00           $0.00
        joint ventures

43.     Customer and mailing lists, or                      $0.00                   $0.00           $0.00                  $0.00           $0.00
        other compilations

44.     Any business-related property not                   $0.00                   $0.00           $0.00                  $0.00           $0.00
        already listed

47.     Farm animals                                        $0.00                   $0.00           $0.00                  $0.00           $0.00

48.     Crops--either growing or harvested                  $0.00                   $0.00           $0.00                  $0.00           $0.00

49.     Farm/fishing equip., impl., mach.,                  $0.00                   $0.00           $0.00                  $0.00           $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,               $0.00                   $0.00           $0.00                  $0.00           $0.00
        and feed

51.     Farm/commercial fishing-related prop.               $0.00                   $0.00           $0.00                  $0.00           $0.00
        not listed

53.     Any other property of any kind not                  $0.00                   $0.00           $0.00                  $0.00           $0.00
        already listed

                    TOTALS:                            $59,555.00              $32,900.00      $26,655.00            $20,805.00        $5,850.00
                    Case 19-40005     Doc 1    Filed 01/01/19   Entered 01/01/19 08:22:33    Desc Main Document      Page 26 of 60



                                              UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF TEXAS
                                                      SHERMAN DIVISION
  IN RE: Adam Thomas Finkelstein                                                                CASE NO

                                                                                               CHAPTER       13

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                      Market Value                    Lien              Equity

Real Property
(None)
Personal Property

2016 Indian Dark Horse (approx. 900 miles)                                                    $16,000.00             $16,000.00                   $0.00


                   TOTALS:                                                                    $16,000.00             $16,000.00                   $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                  Market Value               Lien            Equity      Non-Exempt Amount

Real Property
(None)
Personal Property

2014 Honda Civic (approx. 65,000 miles) (estranged pays)                   $12,700.00        $10,000.00       $2,700.00                   $1,000.00

Chase 0285 Checking account                                                   $100.00                             $100.00                   $100.00

Chase 2763 Checking account                                                     $25.00                             $25.00                    $25.00

Chase 1088 Savings account                                                      $25.00                             $25.00                    $25.00

Bank of America 3846 Checking account                                        $4,700.00                        $4,700.00                   $4,700.00


                   TOTALS:                                                  $17,550.00       $10,000.00        $7,550.00                  $5,850.00
              Case 19-40005     Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33   Desc Main Document    Page 27 of 60



                                        UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF TEXAS
                                                SHERMAN DIVISION
IN RE: Adam Thomas Finkelstein                                                          CASE NO

                                                                                        CHAPTER       13

                      SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                         Continuation Sheet # 3




                                                          Summary
       A. Gross Property Value (not including surrendered property)                                         $59,555.00

       B. Gross Property Value of Surrendered Property                                                      $16,000.00

       C. Total Gross Property Value (A+B)                                                                  $75,555.00

       D. Gross Amount of Encumbrances (not including surrendered property)                                 $32,900.00

       E. Gross Amount of Encumbrances on Surrendered Property                                              $16,000.00

       F. Total Gross Encumbrances (D+E)                                                                    $48,900.00

       G. Total Equity (not including surrendered property) / (A-D)                                         $26,655.00

       H. Total Equity in surrendered items (B-E)                                                                $0.00

       I. Total Equity (C-F)                                                                                $26,655.00

       J. Total Exemptions Claimed                   (Wild Card Used: $13,100.00, Available: $0.00)         $20,805.00

       K. Total Non-Exempt Property Remaining (G-J)                                                         $5,850.00
                      Case 19-40005       Doc 1     Filed 01/01/19   Entered 01/01/19 08:22:33     Desc Main Document        Page 28 of 60




  Fill in this information to identify your case:
  Debtor 1              Adam                      Thomas               Finkelstein
                        First Name                Middle Name          Last Name

  Debtor 2
  (Spouse, if filing) First Name                  Middle Name          Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number
                                                                                                                           Check if this is an
  (if known)
                                                                                                                           amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one                 Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As              Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the             Do not deduct the      that supports this     portion
        creditor's name.                                                                     value of collateral    claim                  If any

  2.1                                                Describe the property that
                                                     secures the claim:                            $22,900.00              $23,875.00
Ford Motor Credit Company
Creditor's name
                                                     2015 Ford Explorer (approx.
Natl Bankruptcy Service Ctr                          40,000 miles)
Number       Street
PO Box 62180
                                                     As of the date you file, the claim is: Check all that apply.
                                                         Contingent
Colorado Springs CO              80962                   Unliquidated
City                     State   ZIP Code
                                                         Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred           3/1/15              Last 4 digits of account number        2     4    3    9




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                  $22,900.00

Official Form 106D                            Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
                    Case 19-40005        Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33     Desc Main Document        Page 29 of 60




Debtor 1      Adam Thomas Finkelstein                                                         Case number (if known)

                  Additional Page                                                         Column A               Column B              Column C
  Part 1:                                                                                 Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                          Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                          value of collateral    claim                 If any

  2.2                                             Describe the property that
                                                  secures the claim:                            $16,000.00              $16,000.00
Performace Finance                                2016 Indian Dark Horse
Creditor's name
PO Box 5108                                       (approx. 900 miles)
Number     Street


                                                  As of the date you file, the claim is: Check all that apply.
                                                      Contingent
Oak Brook               IL      60523                 Unliquidated
City                    State   ZIP Code
                                                      Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred          6/1/18            Last 4 digits of account number        8     7    1    9

  2.3                                             Describe the property that
                                                  secures the claim:                            $10,000.00              $12,700.00
Wells Fargo Dealer Services
Creditor's name
                                                  2014 Honda Civic (approx.
PO Box 51963                                      65,000 miles) (estranged
Number     Street


                                                  As of the date you file, the claim is: Check all that apply.
                                                      Contingent
Los Angeles             CA      90051                 Unliquidated
City                    State   ZIP Code
                                                      Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred          6/1/14            Last 4 digits of account number        6     5    9    8




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                               $26,000.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                              $48,900.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2
                      Case 19-40005     Doc 1     Filed 01/01/19   Entered 01/01/19 08:22:33     Desc Main Document          Page 30 of 60




  Fill in this information to identify your case:
  Debtor 1              Adam                    Thomas                Finkelstein
                        First Name              Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name                Middle Name           Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number
                                                                                                                         Check if this is an
  (if known)
                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                    12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim        Priority              Nonpriority
                                                                                                                         amount                amount

     2.1                                                                                                       $0.00                $0.00             $0.00
Elizabeth Finkelstein
Priority Creditor's Name                                      Last 4 digits of account number
8708 San Bernard St                                           When was the debt incurred?
Number       Street
                                                              As of the date you file, the claim is: Check all that apply.
                                                                  Contingent
                                                                  Unliquidated
Plano                           TX       75024                    Disputed
City                            State    ZIP Code
Who incurred the debt? Check one.                             Type of PRIORITY unsecured claim:
     Debtor 1 only                                               Domestic support obligations
     Debtor 2 only                                               Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                                  Claims for death or personal injury while you were
     At least one of the debtors and another                     intoxicated
     Check if this claim is for a community debt                 Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                      Case 19-40005    Doc 1    Filed 01/01/19    Entered 01/01/19 08:22:33    Desc Main Document         Page 31 of 60




Debtor 1       Adam Thomas Finkelstein                                                        Case number (if known)

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                           Total claim        Priority           Nonpriority
previous page.                                                                                                         amount             amount


   2.2                                                                                               $76,605.00           $76,605.00             $0.00
IRS CIO
Priority Creditor's Name                                   Last 4 digits of account number
PO Box 7346                                                When was the debt incurred?
Number       Street
Philadelphia PA 19101 7346                                 As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
City                           State    ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes

   2.3                                                                                                 $3,100.00           $3,100.00             $0.00
Rubin & Associates PC
Priority Creditor's Name                                   Last 4 digits of account number
13601 Preston Rd                                           When was the debt incurred?         11/27/2018
Number       Street
Suite 500E                                                 As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
Dallas                         TX       75240                  Disputed
City                           State    ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?                                  Attorney fees for this case
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                             page 2
                       Case 19-40005    Doc 1    Filed 01/01/19    Entered 01/01/19 08:22:33      Desc Main Document         Page 32 of 60




Debtor 1       Adam Thomas Finkelstein                                                          Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                        $14,200.00
American Express Customer Service                           Last 4 digits of account number         6     0    0     5
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 981535
Number        Street                                        As of the date you file, the claim is: Check all that apply.
El Paso TX 79998 1535                                           Contingent
                                                                Unliquidated
                                                                Disputed

City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt                Credit Card
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                            $960.00
Bank of America                                             Last 4 digits of account number         8     5    4     5
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 982235
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
El Paso                         TX       79998
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt                Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 3
                       Case 19-40005    Doc 1    Filed 01/01/19    Entered 01/01/19 08:22:33    Desc Main Document         Page 33 of 60




Debtor 1       Adam Thomas Finkelstein                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                           Total claim
previous page.

   4.3                                                                                                                                      $25,600.00
Citi Cards Bankruptcy                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 20507
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Kansas City                     MO       64153
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt                Credit Card
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                      $97,200.00
Fedloan Servicing                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 530210
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Atlanta                         GA       30353
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                          $500.00
Genesis Credit                                              Last 4 digits of account number            2    3    7
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 84049
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Columbus                        GA       31908
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt                Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 4
                       Case 19-40005    Doc 1    Filed 01/01/19    Entered 01/01/19 08:22:33    Desc Main Document         Page 34 of 60




Debtor 1       Adam Thomas Finkelstein                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                           Total claim
previous page.

   4.6                                                                                                                                        $2,200.00
Nordstrom Bank                                              Last 4 digits of account number       7    9    2    9
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 79134
Number        Street                                        As of the date you file, the claim is: Check all that apply.
Phoenix AZ 85062 9134                                           Contingent
                                                                Unliquidated
                                                                Disputed

City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt                Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                        $1,023.00
Premier Real Estate Mgmt                                    Last 4 digits of account number       7    4    9    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?
19105 W Capitol Dr Suite 200
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Brookfield                      WI       53045
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt                Collection
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                      $62,000.00
SallieMae Correspondence                                    Last 4 digits of account number       u    n     t   s
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 9500
Number        Street                                        As of the date you file, the claim is: Check all that apply.
WilkesBarre PA 18773 9500                                       Contingent
                                                                Unliquidated
                                                                Disputed

City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 5
                      Case 19-40005     Doc 1   Filed 01/01/19     Entered 01/01/19 08:22:33    Desc Main Document       Page 35 of 60




Debtor 1       Adam Thomas Finkelstein                                                         Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


DeGrasse Law Firm PC                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1800 Bering Dr Suite 1000                                        Line   4.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims

                                                                 Last 4 digits of account number
Houston                         TX        77057
City                            State     ZIP Code




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                               page 6
                 Case 19-40005      Doc 1    Filed 01/01/19   Entered 01/01/19 08:22:33    Desc Main Document         Page 36 of 60




Debtor 1       Adam Thomas Finkelstein                                                    Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims      6a. Domestic support obligations                                                    6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                            6b.             $76,605.00

                  6c. Claims for death or personal injury while you were intoxicated                  6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.         6d.   +          $3,100.00


                  6e. Total.     Add lines 6a through 6d.                                             6d.             $79,705.00




                                                                                                                Total claim

Total claims      6f.   Student loans                                                                 6f.            $159,200.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                    6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                     6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.    6i.   +         $44,483.00


                  6j.   Total.   Add lines 6f through 6i.                                             6j.            $203,683.00




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                       page 7
                 Case 19-40005      Doc 1     Filed 01/01/19   Entered 01/01/19 08:22:33    Desc Main Document         Page 37 of 60




 Fill in this information to identify your case:
 Debtor 1            Adam                   Thomas               Finkelstein
                     First Name             Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name          Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                           Schedule G: Executory Contracts and Unexpired Leases                                                page 1
                  Case 19-40005          Doc 1     Filed 01/01/19     Entered 01/01/19 08:22:33    Desc Main Document          Page 38 of 60




 Fill in this information to identify your case:
 Debtor 1              Adam                      Thomas                   Finkelstein
                       First Name                Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                  Middle Name              Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                             Check if this is an
 (if known)
                                                                                                                             amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                           12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?           (If you are filing a joint case, do not list either spouse as a codebtor.)
          No
          Yes

2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               No
               Yes
                In which community state or territory did you live?                   Texas       Fill in the name and current address of that person.

                Elizabeth Finkelstein
                Name of your spouse, former spouse, or legal equivalent
                8708 San Bernard St
                Number          Street


                Frisco                                           TX             75035
                City                                             State          ZIP Code

3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                   Column 2: The creditor to whom you owe the debt

                                                                                                   Check all schedules that apply:

3.1      Bailey Finkelstein
         Name                                                                                           Schedule D, line
         7601 Orvale Rd Apt 8125                                                                        Schedule E/F, line        4.8
         Number        Street
                                                                                                        Schedule G, line

         Plano                                           TX               75024                    SallieMae Correspondence
         City                                            State            ZIP Code




Official Form 106H                                                  Schedule H: Your Codebtors                                                           page 1
                    Case 19-40005       Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33             Desc Main Document         Page 39 of 60




 Fill in this information to identify your case:
     Debtor 1              Adam                   Thomas                  Finkelstein
                           First Name             Middle Name             Last Name                           Check if this is:
     Debtor 2                                                                                                      An amended filing
     (Spouse, if filing)   First Name             Middle Name             Last Name
                                                                                                                   A supplement showing postpetition
     United States Bankruptcy Court for the:     EASTERN DISTRICT OF TEXAS
                                                                                                                   chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                   MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                                Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page        Employment status               Employed                                           Employed
      with information about                                             Not employed                                       Not employed
      additional employers.
                                         Occupation               Management Consultant
      Include part-time, seasonal,
      or self-employed work.             Employer's name          RCG Global Services

      Occupation may include             Employer's address       5810 Tennyson Pkwy #220
      student or homemaker, if it                                 Number Street                                      Number Street
      applies.




                                                                  Plano                        TX       75024
                                                                  City                         State    Zip Code     City                    State   Zip Code

                                         How long employed there?          10/3/18

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                               For Debtor 1            For Debtor 2 or
                                                                                                                       non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $13,367.84
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                         3.   +               $0.00

4.    Calculate gross income. Add line 2 + line 3.                                    4.            $13,367.84




Official Form 106I                                               Schedule I: Your Income                                                                 page 1
                     Case 19-40005            Doc 1       Filed 01/01/19         Entered 01/01/19 08:22:33               Desc Main Document         Page 40 of 60




Debtor 1        Adam Thomas Finkelstein                                                                                         Case number (if known)
                                                                                                                   For Debtor 1             For Debtor 2 or
                                                                                                                                            non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.            $13,367.84
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                     5a.           $4,067.46
     5b. Mandatory contributions for retirement plans                                                      5b.               $0.00
     5c. Voluntary contributions for retirement plans                                                      5c.               $0.00
     5d. Required repayments of retirement fund loans                                                      5d.               $0.00
     5e. Insurance                                                                                         5e.               $0.00
     5f. Domestic support obligations                                                                      5f.               $0.00
     5g. Union dues                                                                                        5g.               $0.00
     5h. Other deductions.
          Specify: Life Insurance                                                                          5h. +              $34.50
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                   6.            $4,101.96
     5g + 5h.
7.   Calculate total monthly take-home pay.                        Subtract line 6 from line 4.            7.            $9,265.88
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                              8a.                  $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                            8b.                  $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                       8c.                  $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                         8d.                  $0.00
     8e. Social Security                                                                                   8e.                  $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                          8f.                  $0.00
     8g. Pension or retirement income                                                                      8g.                  $0.00
     8h. Other monthly income.
         Specify:                                                                                          8h. +                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                9.                   $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $9,265.88 +                      =                                               $9,265.88
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                            11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                            12.            $9,265.88
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                  Combined
                                                                                                                                                                    monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                              Schedule I: Your Income                                                                      page 2
                    Case 19-40005       Doc 1   Filed 01/01/19    Entered 01/01/19 08:22:33      Desc Main Document          Page 41 of 60




 Fill in this information to identify your case:
                                                                                                          Check if this is:
     Debtor 1              Adam                    Thomas                 Finkelstein                         An amended filing
                           First Name              Middle Name            Last Name                           A supplement showing postpetition
                                                                                                              chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name              Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:     EASTERN DISTRICT OF TEXAS                                      MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                   No
                                                Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                          Debtor 1 or Debtor 2           age              live with you?
                                                for each dependent...................................
      Debtor 2.                                                                                                                              No
                                                                                                                                             Yes
      Do not state the dependents'
                                                                                                                                             No
      names.
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                         No
      expenses of people other than                    Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                       Your expenses

4.    The rental or home ownership expenses for your residence.                                                       4.                     $1,500.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                           4a.

      4b. Property, homeowner's, or renter's insurance                                                                4b.                      $50.00

      4c. Home maintenance, repair, and upkeep expenses                                                               4c.

      4d. Homeowner's association or condominium dues                                                                 4d.




 Official Form 106J                                              Schedule J: Your Expenses                                                         page 1
                  Case 19-40005     Doc 1    Filed 01/01/19   Entered 01/01/19 08:22:33   Desc Main Document      Page 42 of 60




Debtor 1      Adam Thomas Finkelstein                                                         Case number (if known)

                                                                                                                 Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                            5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                                    6a.                     $125.00
     6b. Water, sewer, garbage collection                                                                  6b.                      $35.00
     6c. Telephone, cell phone, Internet, satellite, and                                      (Cell Phone) 6c.                     $125.00
         cable services
     6d. Other. Specify:      Gas                                                                          6d.                      $30.00
7.   Food and housekeeping supplies                                                                        7.                      $200.00
8.   Childcare and children's education costs                                                              8.

9.   Clothing, laundry, and dry cleaning                                                                   9.                       $25.00
10. Personal care products and services                                                                    10.                      $25.00
11. Medical and dental expenses                                                                            11.                      $25.00
12. Transportation. Include gas, maintenance, bus or train                                                 12.                     $150.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                          13.                      $25.00
    magazines, and books
14. Charitable contributions and religious donations                                                       14.                     $250.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                 15a.

     15b.   Health insurance                                                                               15b.

     15c.   Vehicle insurance                                                                              15c.                    $125.00
     15d.   Other insurance. Specify:                                                                      15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                               16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1      2015 Ford                                                      17a.                    $850.00
     17b.   Car payments for Vehicle 2                                                                     17b.

     17c.   Other. Specify:                                                                                17c.

     17d.   Other. Specify:                                                                                17d.

18. Your payments of alimony, maintenance, and support that you did not report as                          18.                    $2,650.00
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).
     Alimony
19. Other payments you make to support others who do not live with you.
    Specify:                                                                                               19.




 Official Form 106J                                           Schedule J: Your Expenses                                               page 2
                 Case 19-40005        Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33   Desc Main Document       Page 43 of 60




Debtor 1      Adam Thomas Finkelstein                                                          Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.     +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                   $6,190.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                   $6,190.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                   $9,265.88
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.    –              $6,190.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                   $3,075.88

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                            Schedule J: Your Expenses                                                page 3
                     Case 19-40005            Doc 1       Filed 01/01/19         Entered 01/01/19 08:22:33                Desc Main Document                 Page 44 of 60




 Fill in this information to identify your case:
 Debtor 1                Adam                          Thomas                        Finkelstein
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................             $0.00


                                                                                                                                                                         $75,555.00
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                              $75,555.00
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                            $48,900.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                        $79,705.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $203,683.00
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $332,288.00




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $9,265.88
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $6,190.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
                  Case 19-40005     Doc 1     Filed 01/01/19   Entered 01/01/19 08:22:33        Desc Main Document       Page 45 of 60




Debtor 1      Adam Thomas Finkelstein                                                      Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                       $15,167.98


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                           Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                   $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                     $76,605.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                 $0.00


     9d. Student loans. (Copy line 6f.)                                                                          $159,200.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                         $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          +                 $0.00


     9g. Total.    Add lines 9a through 9f.                                                                      $235,805.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                 page 2
                 Case 19-40005    Doc 1     Filed 01/01/19   Entered 01/01/19 08:22:33   Desc Main Document     Page 46 of 60




 Fill in this information to identify your case:
 Debtor 1           Adam                  Thomas               Finkelstein
                    First Name            Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name          Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                              Check if this is an
 (if known)
                                                                                                              amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                      12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                 Attach Bankruptcy Petition Preparer's Notice,
                                                                                              Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Adam Thomas Finkelstein                            X
        Adam Thomas Finkelstein, Debtor 1                        Signature of Debtor 2

        Date 01/01/2019                                          Date
             MM / DD / YYYY                                             MM / DD / YYYY




Official Form 106Dec                          Declaration About an Individual Debtor's Schedules                                        page 1
                    Case 19-40005     Doc 1      Filed 01/01/19     Entered 01/01/19 08:22:33     Desc Main Document       Page 47 of 60




 Fill in this information to identify your case:
 Debtor 1             Adam                     Thomas                 Finkelstein
                      First Name               Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name                Middle Name            Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                         Check if this is an
 (if known)
                                                                                                                         amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                              04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1:                                            Dates Debtor 1         Debtor 2:                                        Dates Debtor 2
                                                             lived there                                                             lived there
                                                                                           Same as Debtor 1                               Same as Debtor 1


        8708 San Bernard St                                  From      4/2018                                                        From
        Number      Street                                                          Number      Street
                                                             To       10/2018                                                        To


        Frisco                      TX       75024
        City                        State    ZIP Code                               City                      State   ZIP Code


        Debtor 1:                                            Dates Debtor 1         Debtor 2:                                        Dates Debtor 2
                                                             lived there                                                             lived there
                                                                                           Same as Debtor 1                               Same as Debtor 1


        13833 Castlegate Dr                                  From      4/2015                                                        From
        Number      Street                                                          Number      Street
                                                             To        4/2018                                                        To


        Frisco                      TX       75035
        City                        State    ZIP Code                               City                      State   ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 1
                    Case 19-40005        Doc 1      Filed 01/01/19      Entered 01/01/19 08:22:33     Desc Main Document        Page 48 of 60




Debtor 1       Adam Thomas Finkelstein                                                              Case number (if known)

        Debtor 1:                                                Dates Debtor 1         Debtor 2:                                        Dates Debtor 2
                                                                 lived there                                                             lived there
                                                                                               Same as Debtor 1                               Same as Debtor 1


        3560 Driscoll Rd #1                                      From      2/2018                                                        From
        Number       Street                                                             Number      Street
                                                                 To       10/2018                                                        To


        Rhinelander                    WI       54501
        City                           State    ZIP Code                                City                       State   ZIP Code


        Debtor 1:                                                Dates Debtor 1         Debtor 2:                                        Dates Debtor 2
                                                                 lived there                                                             lived there
                                                                                               Same as Debtor 1                               Same as Debtor 1


        1650 W Davenport #11                                     From     11/2016                                                        From
        Number       Street                                                             Number      Street
                                                                 To        2/2018                                                        To


        Rhinelander                    WI       54501
        City                           State    ZIP Code                                City                       State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
           No
           Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                            Debtor 1                                          Debtor 2

                                                           Sources of income         Gross income            Sources of income           Gross income
                                                           Check all that apply.     (before deductions      Check all that apply.       (before deductions
                                                                                     and exclusions                                      and exclusions

From January 1 of the current year until                      Wages, commissions,              $211,000.00        Wages, commissions,
the date you filed for bankruptcy:                            bonuses, tips                                       bonuses, tips
                                                              Operating a business                                Operating a business


For the last calendar year:                                   Wages, commissions,              $297,423.00        Wages, commissions,
                                                              bonuses, tips                                       bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                        Operating a business                                Operating a business


For the calendar year before that:                            Wages, commissions,              $191,348.00        Wages, commissions,
                                                              bonuses, tips                                       bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                        Operating a business                                Operating a business




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
                    Case 19-40005      Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33    Desc Main Document      Page 49 of 60




Debtor 1       Adam Thomas Finkelstein                                                      Case number (if known)

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.


                                                     Debtor 1                                         Debtor 2

                                                   Sources of income          Gross income           Sources of income         Gross income
                                                   Describe below.            from each source       Describe below.           from each source
                                                                              (before deductions                               (before deductions
                                                                              and exclusions                                   and exclusions

From January 1 of the current year until
the date you filed for bankruptcy:



For the last calendar year:
(January 1 to December 31, 2018 )
                                YYYY



For the calendar year before that:                 401k                                 $821.00
(January 1 to December 31, 2017 )
                                YYYY




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 3
                     Case 19-40005       Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33     Desc Main Document          Page 50 of 60




Debtor 1         Adam Thomas Finkelstein                                                      Case number (if known)


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                    * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                            Also, do not include payments to an attorney for this bankruptcy case.

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Ford Motor Credit Company                                                                            $22,900.00             Mortgage
Creditor's name                                                                                                             Car
                                                              11/14/18 $850
Natl Bankruptcy Service Ctr                                                                                                 Credit card
Number     Street                                             10/14/18 $850
                                                              9/14/18 $850                                                  Loan repayment
PO Box 62180
                                                                                                                            Suppliers or vendors
Colorado Springs                    CO       80962                                                                          Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Elizabeth Finkelstein                                                            $2,650.00              $0.00               Mortgage
Creditor's name                                                                                                             Car
                                                              monthly
8708 San Bernard St                                                                                                         Credit card
Number     Street
                                                                                                                            Loan repayment
                                                                                                                            Suppliers or vendors
Plano                               TX       75024                                                                          Other Alimony
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Fedloan Servicing                                                                                    $97,200.00             Mortgage
Creditor's name                                                                                                             Car
                                                              11/15/18 $1450
PO Box 530210                                                                                                               Credit card
Number     Street                                             10/15/18 $1450
                                                              9/15/18 $1450                                                 Loan repayment
                                                                                                                            Suppliers or vendors
Atlanta                             GA       30353                                                                          Other Student Loan
City                                State    ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
                    Case 19-40005      Doc 1     Filed 01/01/19   Entered 01/01/19 08:22:33    Desc Main Document        Page 51 of 60




Debtor 1         Adam Thomas Finkelstein                                                      Case number (if known)

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.




 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.

Case title                                 Nature of the case                          Court or agency                               Status of the case
American Express National                  Civil                                       American Express National Bank
                                                                                                                                               Pending
Bank                                                                                   Court Name
                                                                                       DeGrasse Law Firm PC                                    On appeal
                                                                                       Number     Street
Case number 429-04145-2018                                                             1800 Bering Dr Suite 1000                               Concluded

                                                                                       Houston                   TX       77057
                                                                                       City                      State    ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
                     Case 19-40005      Doc 1     Filed 01/01/19     Entered 01/01/19 08:22:33    Desc Main Document      Page 52 of 60




Debtor 1         Adam Thomas Finkelstein                                                         Case number (if known)

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities                                  Describe what you contributed                 Date you          Value
that total more than $600                                                                                          contributed
Tithing
Charity's Name


Number      Street




City                                      State      ZIP Code


  Part 6:         List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:         List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                        Description and value of any property transferred          Date payment      Amount of
Rubin & Associates PC                                                                                              or transfer was   payment
Person Who Was Paid                                                                                                made

13601 Preston Rd                                                                                                      11/27/2018          $900.00
Number      Street

Suite 500E

Dallas                        TX       75240
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 6
                    Case 19-40005      Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33    Desc Main Document      Page 53 of 60




Debtor 1       Adam Thomas Finkelstein                                                      Case number (if known)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 7
                      Case 19-40005     Doc 1   Filed 01/01/19    Entered 01/01/19 08:22:33       Desc Main Document           Page 54 of 60




Debtor 1        Adam Thomas Finkelstein                                                         Case number (if known)

  Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

       Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
       hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
       including statutes or regulations controlling the cleanup of these substances, wastes, or material.
       Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
       utilize it or used to own, operate, or utilize it, including disposal sites.

       Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
       substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


            No
            Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

            No
            Yes. Fill in the details.

  Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 A partner in a partnership
                 An officer, director, or managing executive of a corporation
                 An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.

                                                  Describe the nature of the business                 Employer Identification number
Veritasity Consulting Group LLC                   Technology Consulting                               Do not include Social Security number or ITIN.
Business Name
                                                                                                      EIN:           –
13833 Castlegate Dr                               Name of accountant or bookkeeper
Number       Street
                                                                                                      Dates business existed

                                                                                                      From       7/2014          To    12/2018
Frisco                     TX      75035
City                       State   ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 8
                    Case 19-40005     Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33    Desc Main Document      Page 55 of 60




Debtor 1       Adam Thomas Finkelstein                                                     Case number (if known)

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                       page 9
                    Case 19-40005   Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33    Desc Main Document       Page 56 of 60




Debtor 1     Adam Thomas Finkelstein                                                     Case number (if known)

 Part 12:     Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Adam Thomas Finkelstein                           X
   Adam Thomas Finkelstein, Debtor 1                         Signature of Debtor 2

   Date     01/01/2019                                       Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                       Attach the Bankruptcy Petition Preparer's Notice,
                                                                                              Declaration, and Signature (Official Form 119).




Official Form 107                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 10
                 Case 19-40005   Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33   Desc Main Document   Page 57 of 60



                                         UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF TEXAS
                                                 SHERMAN DIVISION
  IN RE:   Adam Thomas Finkelstein                                                      CASE NO

                                                                                        CHAPTER      13

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 1/1/2019                                                 Signature    /s/ Adam Thomas Finkelstein
                                                                          Adam Thomas Finkelstein



Date                                                          Signature
Case 19-40005   Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33   Desc Main Document   Page 58 of 60




                             American Express Customer Service
                             PO Box 981535
                             El Paso TX 79998 1535



                             Attorney General State of Texas
                             Collections Div Bankruptcy
                             PO Box 12548
                             Austin TX 78711 2548


                             Bailey Finkelstein
                             7601 Orvale Rd Apt 8125
                             Plano TX 75024



                             Bank of America
                             PO Box 982235
                             El Paso TX 79998



                             Citi Cards Bankruptcy
                             PO Box 20507
                             Kansas City MO 64153



                             DeGrasse Law Firm PC
                             1800 Bering Dr Suite 1000
                             Houston TX 77057



                             Elizabeth Finkelstein
                             8708 San Bernard St
                             Plano TX 75024



                             Fedloan Servicing
                             PO Box 530210
                             Atlanta GA 30353



                             Ford Motor Credit Company
                             Natl Bankruptcy Service Ctr
                             PO Box 62180
                             Colorado Springs CO 80962
Case 19-40005   Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33   Desc Main Document   Page 59 of 60




                             Genesis Credit
                             PO Box 84049
                             Columbus GA 31908



                             IRS CIO
                             PO Box 7346
                             Philadelphia           PA    19101 7346



                             Nordstrom Bank
                             PO Box 79134
                             Phoenix AZ 85062 9134



                             Performace Finance
                             PO Box 5108
                             Oak Brook IL 60523



                             Premier Real Estate Mgmt
                             19105 W Capitol Dr Suite 200
                             Brookfield WI 53045



                             SallieMae Correspondence
                             PO Box 9500
                             WilkesBarre PA 18773 9500



                             State Comptroller of Public Accounts
                             111 E 17th St
                             Austin TX 78774 0100



                             Texas Workforce Commission
                             TEC Bldg Tax Dept
                             Austin TX 78778



                             United States Attorney
                             Eastern District of Texas
                             350 Magnolia St Suite 150
                             Beaumont TX 77701 2237
Case 19-40005   Doc 1   Filed 01/01/19   Entered 01/01/19 08:22:33   Desc Main Document   Page 60 of 60




                             US Attorney General
                             US Department of Justice
                             950 Pennsylvania Ave NW
                             Washington DC 20530 0001


                             US Attorney General
                             Department of Justice
                             Main Justice Building
                             10th and Constitution Ave NW
                             Washington DC 20530

                             US Department of HUD Title 1
                             52 Corporate Circle
                             Albany NY 12203 5121



                             Veterans Administration
                             1400 N Valley Mills Dr
                             Waco TX 76799



                             Wells Fargo Dealer Services
                             PO Box 51963
                             Los Angeles CA 90051



                             William T Neary, U.S. Trustee
                             Eastern District of Texas
                             110 N College Suite 300
                             Tyler TX 75702
